Citation Nr: 0309482	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  02-08 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a shell fragment wound with retained 
foreign body at C6. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  Service records show that he was awarded the Purple 
Heart.          

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Newark, New Jersey, which denied entitlement to a 
disability evaluation in excess of 10 percent for residuals 
of a shell fragment wound with retained foreign body at C6.


REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claim currently on 
appeal.  During the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 was enacted.  The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West 2002)) redefined VA's duty 
to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  VCAA.  38 U.S.C. 
§ 5103A(b)(1), (2).

The Board finds that another VA examination is necessary.  
The veteran's service-connected residuals of a shell fragment 
wound with retained foreign body at C6 are currently assigned 
a 10 percent rating under the former provisions of Diagnostic 
Code 7804, scars, superficial, tender and painful upon 
objective examination.  While this appeal was pending, the 
applicable rating criteria for the skin were amended 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  The Board finds that another examination is 
necessary in order to determine if the veteran meets the 
rating criteria for a higher rating under the revised 
diagnostic codes for scars.  For instance, the Board notes 
that the April 2001 VA examination report does not address 
how wide the scar is or whether the scar is adherent to 
underlying tissue or limits the function of the part 
affected.  The Board also notes that there may be other 
residuals of the shell fragment wound with retained foreign 
body at C6.  The VA examiner who performed the April 2001 VA 
examination opined that there was no relationship between the 
degenerative joint disease in the cervical spine and the 
shrapnel wound.  However, it appears that the VA examiner 
based this medical opinion upon the current CT scan findings 
which showed no evidence of shrapnel.  The Board notes that 
an October 1984 X-ray examination revealed a metallic foreign 
body lying in the spinous process of C6.  It is unclear if 
the VA examiner reviewed this medical record.  The VA 
examiner also did not indicate if the residuals of the shell 
fragment wound with retained foreign body at C6 affected any 
muscle groups in the neck or if there were any residual 
neurological or orthopedic disabilities.  Thus, the Board 
finds that another examination is necessary.    

Also, at the hearing before the Board in September 2002, the 
veteran identified treatment that he is receiving for the 
service-connected residuals of the shell fragment wound with 
retained foreign body at C6.  He indicated that he received 
medical treatment from Drs. Hildebrand and Fritz 
Carlopintella at the Jefferson Medical Center in Voorhees, 
New Jersey.  

The VCAA specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  38 
U.S.C. § 5103A(b)(1), (2).

Pursuant to the VCAA, the Board finds that the RO should 
attempt to obtain and associate with the claims folder the 
treatment records identified by the veteran.   

Accordingly, this case is remanded for the following action: 

1.  The veteran should be contacted by 
the RO and requested to provide the 
addresses for Drs. Hildebrand and Fritz 
Carlopintella at the Jefferson Medical 
Center in Voorhees, New Jersey.  After 
securing appropriate consent from the 
veteran, any medical care providers so 
identified should be asked to provide 
copies of the veteran's treatment 
records, if such records are not 
currently associated with the claims 
folder.
2.  The veteran should be afforded an 
appropriate VA medical examination to 
determine the nature, extent, and 
severity of the service-connected 
residuals of a shell fragment wound with 
retained foreign body at C6.  The 
veteran's VA claims folder, including all 
information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination. 
The examiner should report the diagnosis 
for any residual disability due to the 
shell fragment wound at C6, including any 
muscle injury and the muscle groups 
affected, and any neurological and 
orthopedic disabilities found.  All tests 
deemed to be necessary by the examiner 
should be conducted.  The examiner should 
review the veteran's medical history, 
including the service medical records, 
and provide an opinion as to whether it 
is at least as likely as not that the 
degenerative joint disease and discogenic 
disease at C6-7 is related to or 
increased by the shell fragment wound.  
If a cervical spine disability due to the 
shell fragment wound is found, the 
examiner should specify the range of 
motion of the cervical spine and 
functional loss, if any, caused by the 
disability.  The examiner should indicate 
if there is functional loss due to pain, 
pain on movement, weakened movement, 
excess fatigability or incoordination on 
movement, and whether the pain 
significantly limits functional ability 
during flare-ups or when the cervical 
spine is used repeatedly over time.  If 
functional loss is detected, the examiner 
should indicate what objective evidence 
supports this finding.  The functional 
loss should be expressed in terms of 
additional range of motion loss.  The 
examiner should also indicate if there is 
any clinical evidence to support the 
veteran's subjective complaints.   
Regarding the service-connected scar as a 
residual of the shell fragment wound with 
retained foreign body at C6, the examiner 
should report the length and width of the 
scar; whether the scar is elevated or 
depressed on palpation, adherent to 
underlying tissue, hypo-or hyper-
pigmented in an area exceeding six square 
inches (39 sq. cm.); whether the skin 
texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding 
six square inches (39 sq. cm.); whether  
there is underlying soft tissue missing 
in an area exceeding six square inches 
(39 sq. cm.); whether the skin is 
indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.); 
whether there is visible or palpable 
tissue loss; whether there is frequent 
loss of covering of skin over the scar; 
and whether the scar limits the function 
of affected part, which is the neck.  

The examiner should provide the complete 
rationale for all conclusions reached.  
The report of the examination should be 
associated with the veteran's VA claims 
folder

3.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of entitlement to a disability 
evaluation in excess of 10 percent for 
residuals of a shell fragment wound with 
retained foreign body at C6.  The RO 
should evaluate the increased rating 
claim under both the old and the current 
VA regulations for rating skin disorders 
(the applicable rating criteria for the 
skin were amended effective August 30, 
2002 by 67 Fed. Reg. 49590-49599 (July 
31, 2002)).  The RO should determine 
which set of regulations is more 
favorable to the veteran, and apply the 
one more favorable in accordance with 
VAOPGCPREC 3-2000 and Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 
(1991).  If all the desired benefits are 
not granted, an appropriate supplemental 
statement of the case should be furnished 
to the veteran.  He should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



